Breese, J. We see nothing substantially defective in the process or proceedings in this cause. The recognizance entered into by the parties defendants, was in pursuance of the statute, and the forfeiture entered up by the court, was in pursuance of the recognizance, and the scire facias, service and return thereof, in conformity to law in .such cases. It is not for the court to inquire why the statute required such a condition of the recognizance, as the appearance of the party, it is sufficient to know that it did require it, and the party by not performing it is clearly in default. We see no error in the record, and affirm the judgment. Judgment affirmed.